OPINION OF THE COURT
Motion to dismiss appeals denied. Where the Appellate Division has granted permission to appeal from a final order, the *644appeal is not subject to dismissal on the ground that no question of law is presented. If the Court of Appeals disagrees with the Appellate Division’s opinion that “questions of law have arisen which * * * ought to be reviewed” (CPLR 5713), the appropriate disposition is an affirmance, not a dismissal of the appeal (cf. Patrician Plastic Corp. v Bernadel Realty Corp., 25 NY2d 599, 604-605, which discussed appeals pursuant to certified questions from nonfinal orders). In the present case, therefore, whether questions of law are presented and, if so, what disposition should be ordered, must await the argument and submission of the appeal.